Citation Nr: 1138068	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  05-34 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of a left hand injury prior to October 6, 2009, and in excess of 10 percent after October 6, 2009.

2.  Entitlement to an initial compensable rating for residuals of a right hand injury prior to October 6, 2009, and in excess of 10 percent after October 6, 2009.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 



INTRODUCTION

The Veteran had active military service from November 1979 to November 1982.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2002 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied service connection for a burn injury of the hands.  An April 2004 decision review officer (DRO) decision granted service connection for residuals of left and right hand burn injuries, identified and rated as scars, with a 0 percent rating effective May 3, 2000.  A December 2010 rating decision increased the Veteran's rating for his residuals of right and left hand injuries, identified as scar and elongation of the ulna with symptomatic wrist sprain, to 10 percent disabling, effective October 6, 2009.  The issues have been re-characterized to comport to the development of the Veteran's case.  

In December 2007 and January 2010 the Board remanded the Veteran's current claims for additional development.  


FINDINGS OF FACT

1.  A preponderance of the competent evidence shows that the Veteran's service connected residuals of right and left hand injuries is not productive of any neurologic manifestations, including Raynaud's phenomenon and peripheral neuropathy.  

2.  The competent evidence shows that the Veteran's service-connected residuals of right and left hand injuries is not productive of ankylosis, elbow or forearm limitation or impairment, radius and ulna nonunion, nonunion in the lower half of the ulna, impairment of the radius, impairment of the supination or pronation of the hands, or ankylosis of the wrist; nor do his residuals of his right and left hand injuries manifest degenerative arthritis or malunion of the ulna with bad alignment prior to October 6, 2009.  Likewise, the Veteran's residuals of his right and left hand injuries do not involve 2 or more major joints or 2 or more minor joint groups.  
3.  The competent evidence of record shows that at no time have the Veteran's service-connected residuals of right and left hand injuries manifested scars that involve the head, face, or neck, that are more than 8 by 4 centimeters, or that are deep, unstable, painful on examination, or that cause any limitation of motion or ankylosis of the hand or wrist joint.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for residuals of a left hand injury prior to October 6, 2009, and in excess of 10 percent after October 6, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Codes (DCs) 7800-7805 (2001) and DCs 7800-7805 (effective August 30, 2002 to October 23, 2008); 38 C.F.R. § 4.71(a), DCs 5003, 5205-5215 (2011).

2.  The criteria for an initial compensable evaluation for residuals of a right hand injury prior to October 6, 2009, and in excess of 10 percent after October 6, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Codes (DCs) 7800-7805 (2001) and DCs 7800-7805 (effective August 30, 2002 to October 23, 2008); 38 C.F.R. § 4.71(a), DCs 5003, 5205-5215 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  June 2001 and March 2002 pre-adjudication letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Post adjudication notification letters dated in March 2006, January 2008, and April 2009 also notified the Veteran of regulations pertinent to the establishment of an effective date and of disability ratings.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's claims were re-adjudicated in a December 2010 supplemental statement of the case (SSOC).  

The Veteran's service treatment records (STRs), VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Adequate VA examinations were conducted to assess the current severity of the Veteran's residuals of right and left hand injuries.  The Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).   

There is no indication in the record that any additional evidence relevant to the issues decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).
Analysis

The Veteran seeks increased ratings for residuals of injuries he sustained to his left and right hands when a grenade simulator unexpectedly detonated while he was holding it during active service in Germany.  The Veteran states that since he was injured, his left and right hands ache, throb, experience generalized pain, and become cold, and that these symptoms occur multiple times per day, go on for between five and fifteen minutes per episode, and occur on a daily basis.  These episodes render his hands unusable until they subside.  A May 2010 statement from the Veteran's employer indicates that while working the Veteran's hands become painful and numb and that he is assigned to a different task.

The Veteran was originally granted service connection for residuals of a burn of the right and left hands, identified as a scar, in an April 2004 DRO decision, with a 0 percent rating under 38 C.F.R. § 4.118, DC 7802, effective May 3, 2000.  The RO then granted the Veteran a 10 percent rating under 38 C.F.R. § 4.71a, DC 5211, for residuals of a burn injury of the right and left hands, identified as a scar and elongation of the ulna with symptomatic wrist sprain, effective October 6, 2009.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In rating a musculoskeletal disability, which a scar could be, functional loss due to pain is a factor.  Other factors include less movement than normal, weakened movement, excess fatigability, pain on movement, and painful motion.  38 C.F.R. § 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).

As discussed below, there are numerous potentially applicable rating codes that could apply to the Veteran's service connected disabilities; however, assigning multiple ratings for the Veteran's residuals of right and left hand injuries based on the same symptoms or manifestations would constitute prohibited pyramiding.  38 C.F.R. § 4.14.

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection, or on appeal of a subsequent denial of an increased rating, it may be found that are varying and distinct levels of disability impairment severity during an appeal.  So, as has been done in this case, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 


When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

July 2000 VA treatment records note that the Veteran complained of bilateral hand pain and numbness and has experienced these problems for at least the past 10 years.  It was noted that a nerve conduction study of both hands was to be conducted to look for evidence of peripheral neuropathy.  VA treatment records dated later in July 2000 note that an electrodiagnostic evaluation for hand numbness was conducted and an impression of normal study was given.  It was also noted that there is no electrodiagnostic evidence of carpal tunnel syndrome on the right or left.  

A November 2000 VA treatment record notes that the Veteran may have idiopathic Raynaud's phenomenon.

Private treatment records dated in 2004 and 2005 show that the Veteran complained of, and was treated for, coldness and pain in his left and right hands.  

A private medical opinion dated in May 2004 notes that the Veteran suffers from left and right hand disabilities that become more debilitating when he has to grasp hard objects.  Likewise, the physician noted that he suspected the Veteran's disabilities are manifestations of reflex sympathetic dystrophy secondary to the trauma he experienced in service.  The physician also stated that the Veteran may have carpel tunnel syndrome and that his disability reduces the function of his hands by 60 to 75 percent.

An October 2004 private treatment record notes that the treating clinician opined that the Veteran has had peripheral neuropathy in both hands since 1980 when a munitions device exploded in his hands.  

A VA examination was conducted in July 2005.  The examiner noted a review of the claim file.  The Veteran reported that since 1989 he has had numbness in his fingers and that his hands are cold.  A physical examination was conducted and the examiner noted that the Veteran denied any pain with the scars and that there is no breakdown of the skin or increased sensation to touch of the scars.  Inspection of the hands shows slight discoloration.  It is not noticeable unless brought to one's attention.  The examiner was unable to visualize any scarring on the left hand and it comprises less than 1 percent of his body surface area.  A diagnosis of Raynaud's like syndrome, with negative nerve conduction studies in the past, was given.  The examiner noted that it is well documented in the penitentiary record that the Veteran is being treated for peripheral neuropathy of his bilateral hands.  The examiner opined that the Veteran's Raynaud's-like syndrome is less likely than not secondary to his burn injuries in service.  No disfiguring scars were noted.  

A VA examination was conducted in September 2009.  The examiner noted a review of the Veteran's claim file.  A physical examination of the Veteran's hands was conducted and revealed that they were slightly cold and motion testing does not appear to be very painful to him.  Palpitation is painful and the Veteran has subjective decreased sensation.  Examination of his toes also revealed similar symptoms of numbness and pain to palpitation.  Examination of the area where he was burned during service revealed that the only residual was some darkening of the skin, and there is no change in skin texture, adhesion to underlying tissue, and no scar contractures.  It is barely perceptible and only noticeable as a slight change in skin color and covers an area of 8 by 4 centimeters.  A diagnosis of suspected Raynaud's phenomena was given.  The examiner opined that the signs and symptoms given by the Veteran are consistent with Raynaud's phenomena and not consistent with carpal tunnel syndrome or reflect sympathic dystrophy since EMGs were normal and he got no improvement from carpal tunnel release.  It is also interesting that he has similar symptoms in his toes that were not involved in the simulator blast injury.  The Veteran reported an increase in symptoms in the 1990s that temporally corresponds to his increased use of cocaine.  The Veteran contends that Raynaud's can be caused by trauma, but it also can be caused by abuse of cocaine and nicotine.  The burns of his hands during service were on the dorsoradial aspect of his hands, and anatomically this would not correlate with his current symptoms.  Therefore, it is les likely as not that his current diagnosis of Raynaud's phenomena in his bilateral hands is related to his claimed grenade simulator burn and injury.  The rationale for this is that is he has symptoms in his toes that were not affected by his in-service burns, his symptoms worsened in the 1990s when he increased use of cocaine, and his discharge examination in 1982 makes no mention of these complaints.  

A November 2009 VA treatment record notes that the Veteran has wrist degenerative joint disease (DJD) from excessive ulnar length impinging on the carpal bones and that he has increased pain when lifting things or using a hammer.  The treating clinician noted that the Veteran called and reported numbness in his fingers.  The treating clinician opined that trauma from having a grenade explode near his hands could have contributed to his degenerative arthritis and repetitive work with his hands could also have contributed to developing arthritis in his wrists.  

A VA examination was conducted in June 2010.  The examiner noted a review of the Veteran's record and that he had a grenade blast in his hands and has had pain in his wrists ever since.  The Veteran reports constant pain in his hands.  A physical examination was conducted and the examiner noted that he has limited motion in his wrists and has pain with flexion and extension during all ranges of motion.  When he is tricked before we can get his wrists to bend fully at which time maximum flexion and extension was observed.  Ulnar deviation is 20 degrees and radial deviation is 10 degrees.  X-rays of his wrists revealed no degenerative changes.  An assessment of elongation of the ulna with symptomatic wrist sprain bilaterally was given.  The Veteran had a traumatic accident during service and it was severe enough to cause wrist damage.  He complained of this back in service, although his STRs do not show this.  Therefore, this is at least as likely as not related to service.  

As to whether the Veteran's service connected residuals of left and right hand injury include neurologic manifestations such as peripheral neuropathy, Raynaud's phenomena, or reflex sympathetic dystrophy, a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  The May and October 2004 private medical opinions do not provide cogent rationales or other clinical or medical support as to why the neurologic conditions of the Veteran's hands are related to his in-service injury, nor do they discuss the Veteran's in-service injury at any length or the treatment records associated with his injury.  Thus, they have limited probative weight.  Conversely, the September 2009 VA examination report notes that Veteran's neurologic symptoms of his bilateral hands are not related to his grenade simulator accident during surgery because he has similar symptoms in his toes that were not affected by his in-service burns, his symptoms worsened in the 1990s when he used cocaine, and his discharge examination in 1982 makes no mention of these complaints.  Therefore, because the September 2009 VA examiner provided a rationale for his medical opinion that the Veteran's neurologic symptoms in his hands are not related to service and thoroughly discussed his in-service injury and post-service medical history, the Board assigns it greater probative weight then the May and October 2004 private medical opinions.  See Bloom, 12 Vet. App. at 187.  

Thus, a preponderance of the competent evidence of record shows that the Veteran's service connected residuals of left and right hand injuries do not manifest any neurologic conditions or symptoms.  

Diagnostic Code 5003 provides that degenerative arthritis (hypertrophic or osteoarthritis), if established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a , DC 5003.  

When the limitation of motion of the specific joint involved is non-compensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is assigned where X-ray evidence shows involvement of two or more major joints or 2 or more minor joint groups, with occasional incapacitating episodes.   See 38 C.F.R. § 4.71a, DC 5003.  

The first medical evidence of record indicating that the Veteran has arthritis of his hands or wrists is the November 2009 VA treatment record.  The Veteran was granted a 10 percent rating for his right and left hand disabilities effective October 6, 2009.  Thus, because there is no evidence of arthritis of either hand or wrist prior to October 6, 2009, a 10 percent rating under DC 5003 is not warranted prior to October 6, 2009, for either the Veteran's left or right hand disabilities.  

After October 6, 2009, the Veteran is assigned separate 10 percent ratings for his left and right hand disabilities under 38 C.F.R. § 4.71a, DC 5211, impairment of the ulna, and therefore he is not entitled to a separate 10 percent rating under DC 5003 regardless of whether he currently has degenerative arthritis as part of his service connected residuals of right and left hand injuries, which is indicated by the November 2009 VA treatment record, but specifically found not to currently exist by the subsequent June 2010 VA examination.  Furthermore, there is no medical evidence of record indicating that the Veteran's service connected residuals of left and right hand injuries individually manifest degenerative arthritis involving 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations, as the medical evidence of record indicates he only has arthritis of his wrist joints.  Thus, the Veteran is not entitled to separate 20 percent ratings for his right and left hand disabilities under 38 C.F.R. § 4.71a, DC 5003.

The Veteran is currently rated under DC 5211, impairment of the ulna.  Under DC 5211, a 10 percent rating is warranted for malunion of the ulna with bad alignment for either the major or minor extremity.  A 20 percent rating is warranted for nonunion of the ulna in the lower half for either the major or minor extremity.  38 C.F.R. § 4.71a.  The November 2009 VA treatment record notes that the Veteran has wrist degenerative joint disease (DJD) from excessive ulnar length impinging on the carpal bones and the June 2010 VA examination report notes that he has elongation of the ulna with symptomatic wrist sprain bilaterally.  Nonunion means the failure of the ends of a fractured bone to unite.  See Dorland's Illustrated Medical Dictionary (Dorland's) 1309 (24th ed., 1994).  There is no evidence of record that the lower half of the Veteran's ulna bone of his forearm has the equivalent functional limitations of a bone fracture that failed to unite into a single bone again.  The November 2009 VA treatment record notes that the Veteran has arthritis in his wrists and June 2010 VA examination notes that the Veteran's wrists have limited motion and not any type of disability that is the equivalent to an ulna bone that was fractured and is impaired by nonunion in the lower half.  Thus, a 20 percent rating under DC 5211 is not warranted for either the Veteran's right or left wrist disabilities.  38 C.F.R. § 4.71.  This finding is supported by the fact that under 38 C.F.R. § 4.71, DC 5215, a maximum 10 percent rating is warranted for limitation of motion of the wrist.  

Similarly, there is no competent evidence indicating malunion of the ulna with bad alignment in either hand or wrist, prior to October 6, 2009, and therefore a 10 percent rating under DC 5211 is not warranted prior to October 6, 2009, for either the Veteran's left or right hand disabilities.  See Id.  

Under DCs 5205-5210 and DCs 5212-5214 ratings are respectively warranted for ankylosis of the elbow, limitation of flexion and extension of the forearm, impairment of the flail joint of the elbow, elbow joint fracture, nonunion of radius and ulna with flail false joint, impairment of the radius, impairment of supination and pronation of the hand, and ankylosis of the wrist.  38 C.F.R. § 4.71a.  

The medical evidence of record does not indicate that his service-connected residuals of a left and right hand disability manifest any of the above noted conditions or that they involve his elbow or forearm.  Additionally, the medical evidence of record, namely the September 2009 and June 2010 VA examination reports and November 2009 VA treatment record, indicates that the Veteran's residual disability from his in-service injury causes limitations with his wrists and not the reported pain and numbness in his hands.  Thus, ratings under DCs 5205-5210 and DCs 5212-5214 are not warranted.  38 C.F.R. § 4.71a.  

Under 5215, a maximum 10 percent rating is warranted for limitation of motion of the wrist.  Thus, the Veteran cannot be granted a rating in excess of his current 10 percent evaluation for his service connected right and left residuals of a hand injury under this code.  38 C.F.R. § 4.71a.  

The Veteran could potentially receive separate ratings for his hand disabilities under the criteria used to rate scars of the skin.  The Veteran filed his current claim in May 2000, and during the pendency of it, two amendments were made to the criteria for rating the skin, effective August 30, 2002 and October 23, 2008.  See 67 Fed. Reg. 49,596 (July 31, 2002) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7833 (2002); 73 Fed. Reg. 54,708 (September 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 (2009)).  Generally, in a claim for an increased rating, the Board considers both the former and current schedular where the rating criteria are amended during the course of an appeal.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  Because the amendments to the rating criteria in 2002 occurred during the pendency of his claim, the rating criteria in effect prior to August 2002 are applicable.  Likewise, the rating criteria in effect after August 2002 are applicable.  However, the amended regulations effective October 2008 are only applicable to claims received on or after October 23, 2008, or if the Veteran requests review under the clarified criteria, which is not the case in the current claim.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  Therefore, the amended regulations effective October 2008, will not be addressed in the present decision.

Under the rating criteria in effect prior to August 2002, under 38 C.F.R. § 4.118, DC 7800 (2001) ratings are assigned for disfiguring scars of the head, face, or neck.  However, because the medical evidence of record indicates that the Veteran's scars are of his hands, not head, face, or neck a rating under DC 7800 is not warranted.  Similarly, under 38 C.F.R. § 4.118, DC 7801 (2001) ratings are assigned for scars resulting from third degree burns.  A review of the Veteran's October 1980 STRs shows that he suffered second degree burns of his right and left hands.  Thus, he is not entitled to a rating under DC 7801.  Under 38 C.F.R. § 4.118, DC 7802 (2001), a 10 percent rating is warranted for scars approximating 1 square foot resulting from second degree burns.  Although the Veteran did have second degree burns during service, the competent evidence of record indicates that the Veteran's are 8 by 4 centimeters, which is markedly less than 1 square foot.  Thus, the Veteran is not entitled to a rating under DC 7802.  

Under 38 C.F.R. § 4.118, DC 7803 (2001), a 10 percent rating is warranted for scars that are poorly nourished, superficial, and suffer from repeated ulceration, and under DC 7804 (2001), a 10 percent rating is warranted for scars that are superficial and tender and painful on objective demonstration.  The competent medical evidence of record indicates that the Veteran denied pain with any of his scars on his hands, that there is no breakdown in skin or decreased sensation to touch, that the only residual is some darkening of the skin, that there is no change in skin texture, no adhesion to underlying tissue, and no scar contractures.  Given these findings, 10 percent ratings under DCs 7803 and 7804 are not warranted.    

Under the rating criteria effective August 30, 2002 to October 23, 2008, ratings for scars of the head, face, or neck can be assigned under DC 7800 (2007).  As discussed above, the Veteran's service-connected scars affect only his hands, and ratings under DC 7800 are not for application.  38 C.F.R. § 4.118.

Under 38 C.F.R. § 4.118, DC 7801 (2007), scars, other than of the head, face or neck, that are deep or that cause limited motion warrant a 10 percent rating when they cover an area or areas exceeding 6 square inches.  38 C.F.R. § 4.118. Note 2 to Diagnostic Code 7801 notes that a deep scar is one that is associated with underlying soft tissue damage.  Id.  The July 2005 and September 2009 VA examination reports indicate that the Veteran's scar, to the extent he even has a scar rather than just discolored skin, does not involve underlying soft tissue damage and therefore is not deep and does not cause limited motion.  Rather the Veteran's pain and limited motions in his hands has been ascribed to numerous other problems such as peripheral neuropathy, Raynaud's phenomenon, arthritis of the wrists, and elongation of his ulna.  Thus, a 10 percent rating under Diagnostic Code 7801 is not warranted.

Under 38 C.F.R. § 4.118, DC 7802 (2007), a 10 percent rating is warranted for a scar that is superficial and does not cause limited motion when it exceeds an area of 929 square centimeters.  The July 2005 VA examination report indicates that the Veteran's scar is only 8 by 4 centimeters, rather than 929 square centimeters.  Thus, a 10 percent rating under Diagnostic Code 7802 is not warranted.

Under 38 C.F.R. § 4.118, DC 7803 (2007), a 10 percent rating is warranted for a scar that is superficial and unstable.  Note 2 to Diagnostic Code 7803 defines an unstable scar as one where there is frequent loss of covering of skin over the scar.  The July 2005 and September 2009 VA examination reports indicate that the Veteran's scar, to the extent he even has a scar rather than just discolored skin, involves no ulcerations, changes in skin texture, scar contractions, adhesion to underlying tissue, or breakdown in skin and that the Veteran's skin, though discolored, is intact.  Thus, a 10 percent rating under Diagnostic Code 7803 is not warranted.

Under 38 C.F.R. § 4.118, DC 7804 (2007), a 10 percent rating is warranted for a scar that is painful on examination.  The competent medical evidence of record indicates that the Veteran denied pain with any of his scars on his hands.  Therefore, given this finding, 10 percent ratings under DC 7804 is not warranted.    

Under 38 C.F.R. § 4.118, DC 7805, which remanded unchanged before and after the August 2002 regulatory changes, a scar will be rated on limitation of function of the affected part.  The July 2005 and September 2009 VA examination reports indicate that the Veteran's scar, to the extent he even has a scar rather than just discolored skin, does not affect the function of his hands or wrist in any way, rather, as discussed above, the medical evidence record shows that any functional limitations of the Veteran's hands and wrists are due to other medical conditions.  Thus, a rating pursuant to Diagnostic Code 7805 is not warranted. 

The disabling effects of pain have been considered in evaluating the Veteran's service-connected residuals of the right and left hand injuries, as indicated in the above discussions.  See DeLuca, supra.  The Veteran's complaints of pain during his VA examination, and the examiner's observations of pain and painful motion, were considered in the level of impairment and loss of function attributed to his disabilities.  

At no time during the pendency of this claim have the Veteran's residuals of a right or left hand injury met or nearly approximated the criteria for a compensable rating prior to October 6, 2009, or met or nearly approximated the criteria for a rating in excess of 10 percent after October 6, 2009, and further staged ratings are not for application.  See Hart, 21 Vet. App. at 505.


The Veteran may genuinely believe that the severity of his residuals of a right or left hand injury warrants higher ratings.  He is certainly competent to report symptoms, such as pain or numbness, because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  And as a lay person, he has provided such guidance.  However, his opinion is far outweighed by the detailed opinions provided by the competent medical evidence of record which clearly demonstrates that a compensable rating prior to October 6, 2009, or in excess of 10 percent after October 6, 2009, for residuals of right and left hand injuries are not warranted.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The preponderance of the evidence is against  compensable ratings prior to October 6, 2009, or in excess of 10 percent after October 6, 2009, for residuals of right and left hand injuries; there is no doubt to be resolved; and increased ratings are not warranted.  Gilbert, 1 Vet. App. at 57-58.

Nor is extra-schedular consideration for his service-connected hand disabilities warranted.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra- schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111   (2008).  

First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. see also 38 C.F.R. § 3.321(b)(1)  (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant' s disability picture requires the assignment of an extra-schedular rating.  Id.  

The record does not establish that the rating criteria are inadequate.  To the contrary, the very symptoms such as impaired motion and scars that the Veteran describes, and the findings made by the various health professionals, are the symptoms included in the criteria found in the rating schedule for his disabilities.  To the extent that the Veteran has alleged that he suffers from neurologic conditions as a result of his in-service injuries, the preponderance of the competent evidence shows that these conditions are not residuals of his service connected disabilities.  The schedular criteria are not inadequate for rating this Veteran's disabilities.  As a result, regardless of whether the Veteran's disabilities interfere with his employment or cause frequent hospitalizations, the other two steps in the analysis of extra-schedular ratings need not be reached. 

Finally, an inferred claim for a total disability rating based on individual unemployabilty (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  The September 2009 VA examination report notes that the Veteran's neurologic conditions, which are not related to, or a part of, his service connected disabilities, would impact his ability to do repetitive work, but not make him completely unemployable.  The June 2010 VA examination report notes that the Veteran's wrist pain made him change his employment in the 1980s, and he had to do security work.  Currently he does light work putting labels on lids.  Additionally, an August 2011 document from the RO notes that VA has been alerted to the fact that the Veteran was convicted for a felony and is incarcerated.  As the record shows that at the time of his previous examination in June 2010 the Veteran was working and in July 2011 was incarcerated in a prison where he cannot work, the evidence of record does not show the Veteran has been rendered unemployable as a result of his service connected disabilities and any inferred TDIU claim is inapplicable in this case.







ORDER

Entitlement to an initial compensable rating for residuals of a left hand injury prior to October 6, 2009, and in excess of 10 percent after October 6, 2009, is denied.

Entitlement to an initial compensable rating for residuals of a right hand injury prior to October 6, 2009, and in excess of 10 percent after October 6, 2009, is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


